Citation Nr: 1518230	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In November 2013, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In reaching its decision below, the Board has reviewed the Veteran's VBMS folder in its entirety, as well as additional records in his Virtual VA file.  This additional evidence has also been reviewed by the RO.


FINDINGS OF FACT

Repeated audiometric testing conducted during the pendency of the claim shows that the Veteran's service-connected bilateral hearing loss disability is manifested by no more than level II hearing loss in the right ear and level IV hearing loss in the left ear, with no significant effect on employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  

The record shows that the Veteran's claim was filed as a "fully-developed claim."  The fully developed claim form includes notice of the evidence needed to substantiate and complete a claim and of the respective duties of VA and the claimant for obtaining evidence.  The notice also provides information regarding the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The Veteran has also been afforded multiple audiological examinations in connection with his claim for an increased rating for bilateral hearing loss.  The Board finds that the examination reports provide an adequate basis upon which to render a decision in this appeal, including specific reference to the applicable rating criteria as well as the functional effects of the Veteran's hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
Background

In an October 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective January 10, 2007, the date of receipt of the Veteran's claim.  The RO also granted service connection for tinnitus and assigned an initial 10 percent rating, effective January 10, 2007.

In February 2011, the Veteran submitted a claim for an increased rating for his service-connected bilateral hearing loss.  

Records received in support of his claim show that in December 2010, the Veteran was referred for an audiology consultation secondary to his complaints of a gradual decrease in his hearing acuity, particularly in noisy environments.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
45
65
LEFT
20
30
15
70
85

The average puretone threshold was 25 decibels on the right and 35 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent on the right and 92 percent on the left.  The Veteran declined amplification and was counseled on listening strategies.  

The Veteran was afforded a VA audiology examination in March 2011 at which time he reported worsening hearing loss.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
50
65
LEFT
15
25
10
65
80

The average puretone threshold was 35 decibels on the right and 45 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

In support of his appeal, the Veteran submitted the report of a July 2013 private audiology evaluation.  The uninterpreted audiological results appear to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
70
80
LEFT
30
35
30
80
85

The Board's calculations reveal that the average puretone threshold was 51.25 decibels on the right and 57.5 decibels on the left.  Speech discrimination was 92 percent, bilaterally, which the examiner described as excellent.  

The Veteran again underwent a VA audiology examination in December 2013.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
70
75
LEFT
40
40
25
85
95

The average puretone threshold was 54 decibels on the right and 61 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 90 percent on the right and 82 percent on the left.  The examiner indicated that the Veteran's hearing loss would impact ordinary conditions of daily life, including ability to work, because the Veteran had reported that although he wore hearing aids which helped, when he was in situations with background noise, he had great difficulty hearing.  The Veteran also indicated that having to ask people to repeat themselves was stressful.  

In a January 2014 statement, the Veteran indicated that although he used hearing aids, he nonetheless experienced great difficulty hearing in noisy environments.  He also missed words in conversations.  The Veteran stated that he felt depressed about these difficulties which aggravated his service-connected PTSD.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2014).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

As set forth above, during the pendency of the claim, the Veteran has undergone four audiometric examinations to evaluate his hearing acuity.  As set forth above, audiometric testing conducted during a December 2010 VA audiology consultation showed that the Veteran had an average puretone threshold of 25 decibels on the right with speech discrimination of 88 percent.  He exhibited an average puretone threshold of 25 decibels on the left with speech discrimination of 92 percent.  These examination results correspond to hearing loss at Level II in the right ear and Level I in the left ear.  

A March 2011 VA audiometric examination showed that the Veteran had an average pure tone threshold of 35 decibels on the right and 45 decibels on the left, with speech discrimination of 88 percent on the right and 92 percent on the left.  These examination results also equate to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  

The July 2013 private audiology consultation showed that the Veteran exhibited an average pure tone threshold of 51.25 decibels on the right and 57.5 decibels on the left, with speech discrimination of 92 percent bilaterally.  These examination results equate to Level I hearing loss in the right ear and Level II hearing loss in the left ear.  

Most recently, a December 2013 VA audiological examination showed that the Veteran had an average puretone threshold of 54 decibels in the right ear with speech discrimination of 90 percent and an average puretone threshold of 61 decibels in the left with speech discrimination of 82 percent in the left ear.  These examination results show that the Veteran's hearing loss was at Level II in the right ear and Level IV in the left ear.  

Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings because under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA and private audiological evaluations discussed above.  His hearing acuity has remained relatively, stable and there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met for any period of the claim.

The Board has also considered the evidence of record showing that the Veteran has difficulty discerning words in conversation and has difficulty hearing when background noise is present.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.

The Board has considered whether an extraschedular rating is warranted with respect to the Veteran's bilateral hearing loss, to include based on the functional effects caused by his disability.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  The Veteran's symptoms of missing words in conversation and having difficulty hearing in noisy environments are contemplated by the rating criteria which measure hearing acuity and speech discrimination ability; his symptoms therefore do not provide an independent basis for a compensable rating.  There is no further objective evidence of record demonstrating that the Veteran's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  There is no probative evidence of record indicating that the Veteran's service-connected hearing loss markedly interferes with employment.  There is also no evidence of record showing that the Veteran has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.

The Veteran's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  In addition, VA examinations contain no indication that the Veteran's hearing loss has a significant impact on his occupational abilities or activities of daily living beyond that described above.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


